Citation Nr: 1243744	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  11-08 811A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUES

Entitlement to payment or reimbursement of medical expenses incurred at Grandview Medical Center (and for treatment provided there by Lassiter Emergency Group) on June 18, 2010.  

(The issues of entitlement to service connection for a right hip disability, a rating in excess of 10 percent for left hip bursitis, and an effective date earlier than March 1, 1998 for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis, are the subject of a separate decision by the Veterans Law Judge who issued a July 2005 decision).   


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 11, 1971 to April 19, 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2010 decisions by the Murfreesboro, Tennessee VA Medical Center (VAMC).  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities have been rated totally disabling (initially by a TDIU rating) since March 1998.  

2.  The Veteran's treatment at the Grandview Medical Center (and by Lassiter Emergency Group) on June 18, 2010 was not for a medical emergency; VA medical facilities were feasibly available, an attempt to use them or obtain VA authorization for private treatment before seeking such treatment would have been reasonable.  


CONCLUSION OF LAW

The criteria for establishing entitlement to payment or reimbursement of private medical expenses by VA are not met for treatment the Veteran received at Grandview Medical Center (and by Lassiter Emergency Group) on June 18, 2010.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.52, 17.120, 17.1000-17.1002, 17.1004 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Significantly, this claim is governed by the provisions of Chapter 17 of Title 38 of the United States Code.  There is caselaw to the effect that the VCAA and its implementing regulations do not apply in this matter.  See Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002).  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly so finding the United States Court of Appeals for Veterans Claims (Court) appeared to assume the VCAA applies to a Chapter 17 claim (but then held that the failure to comply with the VCAA notice requirements in that case was non-prejudicial).  Regardless, the Board finds that the Veteran has had a fair opportunity to present argument and evidence in support of this claim.  Indeed, in his statements he has demonstrated an actual knowledge of what evidence is required to establish entitlement to the benefits sought.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

The Board is satisfied that any VA duty to assist is met.  All pertinent private hospitalization records were submitted or obtained, and pertinent VA records have also been obtained.  The Veteran has submitted personal statements.  He has not identified any pertinent evidence that remains outstanding.  

B. Factual Background, Legal Criteria, and Analysis

Seeking reimbursement for expenses he incurred at Grandview Medical Center (and by Lassiter Emergency Group) on June 18, 2010, the Veteran argues, in essence, that the treatment he received was for a medical emergency.  

The underlying facts in this case are fairly straight-forward, and are not in dispute.  The record shows that on June 10, 2010 the Veteran sustained a crushing injury to his right index finger.  On June 18, 2010 (a Friday) he sought treatment for the finger in the Emergency Department at Grandview Medical Center (and by Lassiter Emergency Group).  On arrival he was described as alert, in no acute distress, and having mild pain on movement of the finger.  On inspection cellulitis was noted at the right fingertip/fingernail area.  He was given an antibiotic injection, and discharged home (described as in no pain) with instructions to treat with warm soaks and seek VA treatment on Monday if there was no improvement.  No further follow-up is reported.

In claims involving payment/reimbursement by VA for medical expenses incurred for treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54; see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If payment was not pre-authorized, the analysis then proceeds to whether payment or reimbursement for the non-preauthorized services is warranted.  

The Veteran does not claim that he had (or sought) prior authorization from VA for the care he received at Grandview Medical Center and by Lassiter Emergency Group on June 18, 2010, nor is there any indication in the record of such authorization.  It is not in dispute that no private medical treatment at issue was pre-authorized by VA.  

Where a veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that provide for payment or reimbursement for the medical expenses thus incurred, 38 U.S.C.A. §§ 1725 and 1728.  Which statute applies is generally dependent on whether he has an adjudicated service-connected disability.  

The Veteran's service-connected disabilities include depression; post total knee arthroplasty (TKA) left knee disability; post TKA right knee disability; and left hip bursitis.  The service connected disabilities have been rated totally disabling (initial based on a TDIU rating) since March 1998.  

Under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120, VA may reimburse veterans for unauthorized medical expenses incurred at non-VA facilities where: 

(a) For veterans with service connected disabilities, emergency treatment not previously authorized rendered to a veteran in need of such emergency treatment: (1) for a service-connected disability; (2) for nonservice-connected disabilities associated with and held to aggravating a service-connected disability; (3) for any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; or (4) for any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in 38 C.F.R. § 17.47(i)(2); and 

(b) in a medical emergency, treatment not previously authorized rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and 

(c) when VA or other Federal facilities that VA has an agreement with to furnish health care services for veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment would have been refused.  

All three statutory requirements (i.e., (a), (b), and (c)) must be met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  

While the Veteran meets requirement (a) of those listed above needed to establish entitlement to VA payment or reimbursement of unauthorized medical expenses in that he has service connected disabilities rated totally disabling.  However, the preponderance of the evidence shows that he does not meet the further (above-listed (b) and (c)) requirements for payment or reimbursement.  First, the condition for which treatment was provided (cellulitis of the right index fingertip following a crushing injury) was not emergent in nature.  The injury in question occurred 8 days prior to the date on which the Veteran sought the treatment in question.  Further, when he presented for the treatment, he was described as in no acute distress, alert, and with only "mild" pain, on movement of the finger.  Notably, he arrived by private vehicle (not requiring ambulance transport).  In his April 2011 VA Form 9, the Veteran reported that the only way he could get to the local ER was to be driven by his neighbor and that he was afraid of any infection spreading because he has had bilateral TKA.  Notably, he had more than a week between the date of his finger injury and the date he sought and received the treatment in question to seek treatment at a VA facility, which he did not do.  The very fact that he waited approximately one week to seek treatment suggests that even he did not consider the injury as posing a serious risk to his health.  And nothing in the descriptions of his presenting condition in records from Grandview Medical Center suggests there was a medical emergency; the injury involved a non-vital anatomical area (a fingertip), and he was described as in no acute distress and in only "mild" pain when presenting, and the care provided consisted essentially of an antibiotic injection, and discharge instructions to hot-soak (and seek follow-up at VA after a weekend, as needed).  

Furthermore (while requirements (b) and (c) must both be met, and as (b) is not met discussion of requirement (c) is not needed), it is noteworthy that requirement (c) provides that for there to be entitlement to reimbursement under 38 U.S.C.A. § 1728, VA facilities must also not have feasibly been available and an attempt to use them beforehand or to obtain prior VA authorization for the services required would not have been reasonable.  Significant in this regard is the eight day period following the Veteran's right index finger injury and prior to his seeking the private treatment in question, during which time he made no attempt to either seek VA treatment or obtain VA authorization for private treatment.  There is nothing of record to suggest that an attempt to use VA facilities prior to receiving treatment on June 18, 2010 would not have been considered reasonable by a prudent layperson.  The Veteran has not alleged that he attempted to obtain VA authorization for the private treatment.  He appears to be alleging that his wife was unable to take him to a VA facility on June 18, 2010, and that his sole other means of transport (a neighbor) was not a feasible option for transport to VA on that date.  He provides no explanation as to why VA facilities were not feasibly available during the period between June 10 and June 18, 2010.  His claim for reimbursement has been denied on the basis that VA facilities were feasibly available, but he elected private treatment due to preference.   

The Board is bound by 38 U.S.C.A. § 1728 and implementing regulations which provide that, for reimbursement to be warranted under that Section, a medical emergency and VA facilities not being feasibly available, must both be shown.  As these two requirements are not met, reimbursement under § 1728 is not warranted.  

The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those veterans who are active VA health-care participants (enrolled in the annual patient enrollment system and recipients of VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment and not eligible for reimbursement under 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725.  

The circumstances under which entitlement to payment or reimbursement may be provided under § 1725 are highly limited.  To establish entitlement under this statute, each of the following conditions must be met: 

(a) The emergency services were provided in a hospital emergency department or a similar facility providing emergency care; 

(b) A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health; 

(c) A VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; 

(d) The Veteran was enrolled in the VA health care system at the time the emergency treatment was furnished and had received medical services under 38 U.S.C., Chapter 17 within two years before the non-VA emergency treatment;

(e) The Veteran is financially liable to the non-VA provider of the emergency treatment;

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(g) The Veteran has unsuccessfully exhausted claims reasonable available against a third party in the case of an accident or work-related injury; and

(h) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728.  

38 C.F.R. § 17.1002 (2012).  Since all criteria must be met to establish entitlement, if there is a failure to satisfy any single criterion, the claim must be denied.  

Requirement (b) above provides that for entitlement to reimbursement under 38 U.S.C.A. § 1725 the treatment in question must have been provided for a medical emergency.  In the instant case, the preponderance of the evidence is against a finding that a medical emergency existed when the Veteran sought and received the medical treatment in question.  While he presented with a history of problems with his right hand from smashing his right index finger, and has indicated that he feared a spread of the infection due to his bilateral TKA, it is noteworthy that he has admitted that he arrived for the medical treatment in question by private vehicle.  There is nothing in the record to suggest that the delay associated with transport to a possibly more distant VA medical facility would have placed him at risk for imminent danger to his life or serious jeopardy to his health.  Significantly, the very fact that he waited more than a week to seek treatment suggests that even he did not consider the injury as posing a serious risk to his health.  Accordingly, the Board finds that it is not shown that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention for his right index finger injury would have been hazardous to life or health.  

As the requirement for reimbursement under 38 U.S.C.A. § 1725 of there being a medical emergency is not met, the analysis does not need to proceed any further (as all 8 requirements listed in 38 C.F.R. § 17.1002 must be met to establish entitlement to reimbursement under Section 1725).  Nevertheless, it is noteworthy that the Veteran did not seek treatment for 8 days from the date of injury, during which time VA facilities in the Murfreesboro area were feasibly available for treatment for his right index finger injury.  There is nothing of record to suggest that an attempt to use VA facilities prior to receiving treatment on June 18, 2010 at the Grandview Medical Center/by Lassiter Emergency Group would not have been considered reasonable by a prudent layperson.  

The Board notes the Veteran's argument pointing to unavailability of his spouse to provide him transport [to a VA facility] on June 18, 2010; that argument does not address his failure to seek medical treatment from VA facility for a June 10, 2010 right index finger injury prior to June 18, 2010, nor does it address his failure to seek VA pre-authorization for the treatment in question.  The preponderance of the evidence leads to the conclusion that the Veteran chose private treatment for his right index finger injury out of preference, and that treatment at a VA facility instead was feasibly available.  As it is not shown that the treatment in question was for a medical emergency or that VA facilities were not feasibly available to provide the treatment, the legal requirements for reimbursement under 38 U.S.C.A. § 1725 are not met, and reimbursement under that statute also is not warranted.  The appeal in this matter must be denied.  








ORDER

The appeal to establish entitlement to payment or reimbursement for the private medical services the Veteran received at Grandview Medical Center/and from Lassiter Emergency Group on June 18, 2010, is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


